Exhibit 10.3

 

 

 

SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

BLACKSTONE HOLDINGS III L.P.

Dated as of January 1, 2009

 

 

 

THE PARTNERSHIP UNITS OF BLACKSTONE HOLDINGS III L.P. HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY
STATE, PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND SUCH LAWS. SUCH UNITS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT
BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OR PROVINCE, AND ANY OTHER APPLICABLE SECURITIES LAWS; AND
(II) THE TERMS AND CONDITIONS OF THIS AMENDED AND RESTATED LIMITED PARTNERSHIP
AGREEMENT. THE UNITS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH
SUCH LAWS AND THIS LIMITED PARTNERSHIP AGREEMENT. THEREFORE, PURCHASERS AND
OTHER TRANSFEREES OF SUCH UNITS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I      DEFINITIONS   

SECTION 1.01.

 

Definitions

   1   ARTICLE II      FORMATION, TERM, PURPOSE AND POWERS   

SECTION 2.01.

  Formation    11

SECTION 2.02.

  Name    11

SECTION 2.03.

  Term    11

SECTION 2.04.

  Offices    11

SECTION 2.05.

  Agent for Service of Process    12

SECTION 2.06.

  Business Purpose    12

SECTION 2.07.

  Powers of the Partnership    12

SECTION 2.08.

  Partners; Admission of New Partners    12

SECTION 2.09.

  Withdrawal    12   ARTICLE III      MANAGEMENT   

SECTION 3.01.

 

General Partner

   12

SECTION 3.02.

  Compensation    13

SECTION 3.03.

  Expenses    13

SECTION 3.04.

  Officers    13

SECTION 3.05.

  Authority of Partners    14

SECTION 3.06.

  Action by Written Consent or Ratification    14   ARTICLE IV     
DISTRIBUTIONS   

SECTION 4.01.

 

Distributions

   14

SECTION 4.02.

  Liquidation Distribution    15

SECTION 4.03.

  Limitations on Distribution    15

 

-i-



--------------------------------------------------------------------------------

  ARTICLE V     

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

TAX ALLOCATIONS; TAX MATTERS

  

SECTION 5.01.

 

Initial Capital Contributions

   16

SECTION 5.02.

 

No Additional Capital Contributions

   16

SECTION 5.03.

 

Capital Accounts

   16

SECTION 5.04.

 

Allocations of Profits and Losses

   16

SECTION 5.05.

 

Special Allocations

   17

SECTION 5.06.

 

Tax Allocations

   18

SECTION 5.07.

 

Tax Advances

   18

SECTION 5.08.

 

Tax Matters

   18

SECTION 5.09.

 

Other Allocation Provisions

   19   ARTICLE VI      BOOKS AND RECORDS; REPORTS   

SECTION 6.01.

 

Books and Records

   19   ARTICLE VII      PARTNERSHIP UNITS   

SECTION 7.01.

 

Units

   20

SECTION 7.02.

 

Register

   20

SECTION 7.03.

 

Registered Partners

   20   ARTICLE VIII      VESTING; FORFEITURE OF INTERESTS; TRANSFER
RESTRICTIONS   

SECTION 8.01.

 

Vesting of Initial Unvested Units

   21

SECTION 8.02.

 

Forfeiture of Units Held by Initial Limited Partners

   22

SECTION 8.03.

 

Limited Partner Transfers

   22

SECTION 8.04.

 

Minimum Retained Ownership Requirement

   24

SECTION 8.05.

 

Mandatory Exchanges

   25

SECTION 8.06.

 

Encumbrances

   25

SECTION 8.07.

 

Further Restrictions

   25

SECTION 8.08.

 

Rights of Assignees

   26

SECTION 8.09.

 

Admissions, Withdrawals and Removals

   26

SECTION 8.10.

 

Admission of Assignees as Substitute Limited Partners

   26

SECTION 8.11.

 

Withdrawal and Removal of Limited Partners

   27

 

-ii-



--------------------------------------------------------------------------------

  ARTICLE IX      DISSOLUTION, LIQUIDATION AND TERMINATION   

SECTION 9.01.

 

No Dissolution

   27

SECTION 9.02.

 

Events Causing Dissolution

   27

SECTION 9.03.

 

Distribution upon Dissolution

   28

SECTION 9.04.

 

Time for Liquidation

   28

SECTION 9.05.

 

Termination

   28

SECTION 9.06.

 

Claims of the Partners

   28

SECTION 9.07.

 

Survival of Certain Provisions

   29   ARTICLE X      LIABILITY AND INDEMNIFICATION   

SECTION 10.01.

 

Liability of Partners

   29

SECTION 10.02.

 

Indemnification

   30   ARTICLE XI      MISCELLANEOUS   

SECTION 11.01.

 

Severability

   31

SECTION 11.02.

 

Notices

   32

SECTION 11.03.

 

Cumulative Remedies

   32

SECTION 11.04.

 

Binding Effect

   33

SECTION 11.05.

 

Interpretation

   33

SECTION 11.06.

 

Counterparts

   33

SECTION 11.07.

 

Further Assurances

   33

SECTION 11.08.

 

Entire Agreement

   33

SECTION 11.09.

 

Governing Law

   33

SECTION 11.10.

 

Submission to Jurisdiction; Waiver of Jury Trial

   33

SECTION 11.11.

 

Expenses

   34

SECTION 11.12.

 

Amendments and Waivers

   34

SECTION 11.13.

 

No Third Party Beneficiaries

   35

SECTION 11.14.

 

Headings

   35

SECTION 11.15.

 

Construction

   35

SECTION 11.16.

 

Power of Attorney

   36

SECTION 11.17.

 

Letter Agreements; Schedules

   36

SECTION 11.18.

 

Partnership Status

   36

 

-iii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

BLACKSTONE HOLDINGS III L.P.

This SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this
“Agreement”) of Blackstone Holdings III L.P. (the “Partnership”) is made as of
the 1st day of January, 2009, by and among Blackstone Holdings III GP L.P., a
limited partnership formed under the laws of the State of Delaware, as general
partner, and the Limited Partners (as defined herein) of the Partnership.

WHEREAS, the Partnership was formed as a limited partnership pursuant to the
Act, by the execution of the Limited Partnership Agreement of the Partnership
dated as of June 13, 2007 (the “Original Agreement”);

WHEREAS, the Original Agreement was amended by the Amended and Restated Limited
Partnership Agreement of the Partnership dated as of June 18, 2007 (the “First
Amended and Restatement Limited Partnership Agreement”); and

WHEREAS, the parties hereto desire to enter into this Second Amended and
Restated Limited Partnership Agreement of the Partnership.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to amend
and restate the First Amended and Restated Limited Partnership Agreement in its
entirety to read as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. Capitalized terms used herein without definition have
the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):

“Act” means, the Civil Code and An Act respecting legal publicity of sole
proprietorships, partnerships and legal persons (Québec), as they may be amended
from time to time, and the laws of Québec applicable to partnerships.

“Additional Credit Amount” has the meaning set forth in Section 4.01(b)(ii).

“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in U.S. Treasury
Regulations Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and (ii) by adding to
such balance such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, determined



--------------------------------------------------------------------------------

pursuant to Regulations Sections 1.704-2(g) and 1.704-2(i)(5), any amounts such
Partner is obligated to restore pursuant to any provision of this Agreement or
by applicable Law. The foregoing definition of Adjusted Capital Account Balance
is intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Amended Tax Amount” has the meaning set forth in Section 4.01(b)(ii).

“Assignee” has the meaning set forth in Section 8.08.

“Assumed Tax Rate” means the highest effective marginal combined U.S. federal,
state and local income tax rate for a Fiscal Year prescribed for an individual
or corporate resident in New York, New York (taking into account (a) the
nondeductiblity of expenses subject to the limitation described in Section 67(a)
of the Code and (b) the character (e.g., long-term or short-term capital gain or
ordinary or exempt income) of the applicable income, but not taking into account
the deductibility of state and local income taxes for U.S. federal income tax
purposes). For the avoidance of doubt, the Assumed Tax Rate will be the same for
all Partners.

“Available Cash” means, with respect to any fiscal period, the amount of cash on
hand which the General Partner, in its reasonable discretion, deems available
for distribution to the Partners, taking into account all debts, liabilities and
obligations of the Partnership then due and amounts which the General Partner,
in its reasonable discretion, deems necessary to expend or retain for working
capital or to place into reserves for customary and usual claims with respect to
the Partnership’s operations.

“Blackstone Holdings Partnerships” means each of the Partnership, Blackstone
Holdings I L.P., a Delaware limited partnership, Blackstone Holdings II L.P., a
Delaware limited partnership, and Blackstone Holdings IV L.P., a Québec société
en commandite.

“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03 hereof.

“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.

“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for U.S. federal income tax purposes, except that the initial
carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all

 

2



--------------------------------------------------------------------------------

Partnership assets shall be adjusted to equal their respective fair market
values, in accordance with the rules set forth in United States Treasury
Regulation Section 1.704-1(b)(2)(iv)(f), except as otherwise provided herein, as
of: (a) the date of the acquisition of any additional Partnership Interest by
any new or existing Partner in exchange for more than a de minimis Capital
Contribution; (b) the date of the distribution of more than a de minimis amount
of Partnership assets to a Partner; (c) the date a Partnership Interest is
relinquished to the Partnership; or (d) any other date specified in the United
States Treasury Regulations; provided, however, that adjustments pursuant to
clauses (a), (b) (c) and (d) above shall be made only if such adjustments are
deemed necessary or appropriate by the General Partner to reflect the relative
economic interests of the Partners. The Carrying Value of any Partnership asset
distributed to any Partner shall be adjusted immediately before such
distribution to equal its fair market value. In the case of any asset that has a
Carrying Value that differs from its adjusted tax basis, Carrying Value shall be
adjusted by the amount of depreciation calculated for purposes of the definition
of “Profits (Losses)” rather than the amount of depreciation determined for U.S.
federal income tax purposes, and depreciation shall be calculated by reference
to Carrying Value rather than tax basis once Carrying Value differs from tax
basis.

“Category 1 Limited Partner” means each of the Limited Partners identified in
the books and records of the Partnership as a Category 1 Limited Partner.

“Category 2 Limited Partner” means each of the Limited Partners identified in
the books and records of the Partnership as a Category 2 Limited Partner.

“Category 3 Limited Partner” means each of the Limited Partners identified in
the books and records of the Partnership as a Category 3 Limited Partner.

“Category 4 Limited Partner” means each of the Limited Partners identified in
the books and records of the Partnership as a Category 4 Limited Partner.

“Category 5 Limited Partner” means each of the Limited Partners identified in
the books and records of the Partnership as a Category 5 Limited Partner.

“Category 6 Limited Partner” means the Limited Partner identified in the books
and records of the Partnership as a Category 6 Limited Partner.

“Cause” means the occurrence or existence of any of the following as determined
fairly, reasonably, on an informed basis and in good faith by the General
Partner: (i) (w) any breach by an Employed Limited Partner of any provision of
this Agreement or the Non-Competition Agreement attached hereto, (x) any
material breach of any rules or regulations applicable to senior managing
directors or employees, as applicable, of the Blackstone Holdings Partnerships,
their subsidiaries and their affiliated entities, (y) an Employed Limited
Partner’s deliberate failure to perform his or her duties to the Blackstone
Holdings Partnerships, their subsidiaries and their affiliated entities, or
(z) an Employed Limited Partner’s committing to or engaging in any conduct or
behavior that is or may be harmful to the Blackstone Holdings Partnerships,
their subsidiaries and their affiliated entities in any material way (provided
that, in the case of any of the foregoing clauses (w), (x), (y) and (z),

 

3



--------------------------------------------------------------------------------

the General Partner has given the Employed Limited Partner written notice (a
“Notice of Breach”) within fifteen days after the General Partner becomes aware
of such action and such Employed Limited Partner fails to cure such breach,
failure to perform or conduct or behavior within fifteen days after receipt by
the Employed Limited Partner of such Notice of Breach from the General Partner
(or such longer period, not to exceed an additional fifteen days, as shall be
reasonably required for such cure, provided, that such Employed Limited Partner
is diligently pursuing such cure), (iii) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct against the Blackstone Holdings
Partnerships, their subsidiaries and their affiliated entities, or
(iv) conviction (on the basis of a trial or by an accepted plea of guilty or
nolo contendere) of a felony or crime (including any misdemeanor charge
involving moral turpitude, false statements or misleading omissions, forgery,
wrongful taking, embezzlement, extortion or bribery), or a determination by a
court of competent jurisdiction, by a U.S. federal or state or comparable
non-U.S. regulatory body or by a self-regulatory body having authority with
respect to U.S. federal or state or comparable non-U.S. securities laws, rules
or regulations of the securities industry, that such Employed Limited Partner
individually has violated any U.S. federal or state or comparable non-U.S.
securities laws or any rules or regulations thereunder, or any rules of any such
self-regulatory body (including, without limitation, any licensing requirement),
if such conviction or determination has a material adverse effect on (A) such
Employed Limited Partner’s ability to function as a senior managing director or
employee, as applicable, of the Blackstone Holdings Partnerships, their
subsidiaries and their affiliated entities, taking into account the services
required of Employed Limited Partner and the nature of the business of the
Blackstone Holdings Partnerships, their subsidiaries and their affiliated
entities or (B) the business of the Blackstone Holdings Partnerships, their
subsidiaries and their affiliated entities.

“Change of Control” means the occurrence of any Person, other than a Person
approved by the current Issuer General Partner, becoming the general partner of
the Issuer.

“Charity” means any organization that is organized and operated for a purpose
described in Section 170(c) of the Code (determined without reference to Code
Section 170(c)(2)(A)) and described in Code Sections 2055(a) and 2522.

“Civil Code” means the Civil Code of Québec, RSQ ch. C-1991, as it may be
amended from time to time.

“Class” means the classes of Units into which the interests in the Partnership
may be classified or divided from time to time pursuant to the provisions of
this Agreement.

“Class A Units” means the Units of partnership interest in the Partnership
designated as the “Class A Units” herein and having the rights pertaining
thereto as are set forth in this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Common Units” means common units representing limited partner interests of the
Issuer.

 

4



--------------------------------------------------------------------------------

“Contingencies” has the meaning set forth in Section 9.03(b).

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

“Credit Amount” has the meaning set forth in Section 4.01(b)(ii) of this
Agreement.

“Creditable Non-U.S. Tax” means a non-U.S. tax paid or accrued for United States
federal income tax purposes by the Partnership, in either case to the extent
that such tax is eligible for credit under Section 901(a) of the Code. A
non-U.S. tax is a Creditable Non-U.S. Tax for these purposes without regard to
whether a partner receiving an allocation of such non-U.S. tax elects to claim a
credit for such amount. This definition is intended to be consistent with the
definition of “Creditable Non-U.S. Tax” in Temporary Treasury Regulations
Section 1.704-1T(b)(4)(xi)(b), and shall be interpreted consistently therewith.

“Declaration” means the declaration of registration of the Partnership filed
with the Registraire des entreprises (Québec) pursuant to the Act, as amended
from time to time.

“Disability” means, as to any Person, such Person’s inability to perform in all
material respects his or her duties and responsibilities to the General Partner,
or any of its Affiliates, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months or (ii) such shorter period
as the General Partner may reasonably determine in good faith.

“Disabling Event” means the General Partner ceasing to be the general partner of
the Partnership pursuant to Section 17-402 of the Act.

“Dissolution Event” has the meaning set forth in Section 9.02 of this Agreement.

“Employed Limited Partner” means any Limited Partner that is employed by or
providing services to the Issuer General Partner, the Issuer, the General
Partner, the Partnership or any of its subsidiaries at the time in question, and
any Personal Planning Vehicle of such Limited Partner.

“Encumbrance” means any mortgage, claim, lien, encumbrance, conditional sales or
other title retention agreement, right of first refusal, preemptive right,
pledge, option, charge, security interest or other similar interest, easement,
judgment or imperfection of title of any nature whatsoever.

“ERISA” means The Employee Retirement Income Security Act of 1974, as amended.

 

5



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Agreement” means the exchange agreement dated as of or about the date
of the First Amended and Restated Limited Partnership Agreement among the
Issuer, the Blackstone Holdings Partnerships and the limited partners of the
Blackstone Holdings Partnerships from time to time, as amended from time to
time.

“Exchange Transaction” means an exchange of Units for Common Units pursuant to,
and in accordance with, the Exchange Agreement or, if the Issuer and the
exchanging Limited Partner shall mutually agree, a Transfer of Units to the
Issuer, the Partnership or any of their subsidiaries for other consideration.

“Final Tax Amount” has the meaning set forth in Section 4.01(b)(ii).

“First Amended and Restatement Limited Partnership Agreement” has the meaning
set forth in the preamble of this Agreement.

“Fiscal Year” means (i) the period commencing upon the formation of the
Partnership and ending on December 31, 2007 or (ii) any subsequent twelve-month
period commencing on January 1 and ending on December 31.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.

“General Partner” means Blackstone Holdings III GP L.P., a limited partnership
formed under the laws of the State of Delaware or any successor general partner
admitted to the Partnership in accordance with the terms of this Agreement.

“Government Official” means a person who holds a high-level, full-time position
with a national, supranational, U.S. federal, U.S. state or City of New York
government.

“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.

“Initial Limited Partner” means each Limited Partner as of the date of the First
Amended and Restated Limited Partnership Agreement.

“Initial Units” means, with respect to any Initial Limited Partner, the
aggregate number of Class A Units owned by such Initial Limited Partner as of
the date of the First Amended and Restated Limited Partnership Agreement.

“Initial Unvested Units” means, with respect to any Initial Limited Partner, the
aggregate number of Unvested Units owned by such Initial Limited Partner as of
the date of the First Amended and Restated Limited Partnership Agreement.

 

6



--------------------------------------------------------------------------------

“Initial Vested Units” means, with respect to any Initial Limited Partner, the
aggregate number of Vested Units listed in the books and records of the
Partnership as of the date of the First Amended and Restated Limited Partnership
Agreement, and any additional Initial Units that have vested from time to time
in accordance with Section 8.01 of this Agreement.

“Intangible Assets” means the assets of the Partnership that are described in
Section 197(d) of the Code.

“Intangible Asset Gain” means the net gain recognized by the Partnership with
respect to the Partnership’s Intangible Assets in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership,
including but not limited to net capital gain realized in connection with an
adjustment to the Carrying Value of Partnership assets; provided, however, that
any such gain shall constitute “Intangible Asset Gain” only to the extent that
any such gain exceeds losses previously recognized in an actual or hypothetical
sale of Intangible Assets.

“IPO” means the initial public offering and sale of Common Units, as
contemplated by the Issuer’s Registration Statement on Form S-1 (File
No. 333-141504).

“Issuer” means The Blackstone Group L.P., a limited partnership formed under the
laws of the State of Delaware, or any successor thereto.

“Issuer General Partner” means Blackstone Group Management L.L.C., a limited
liability company formed under the laws of the State of Delaware and the general
partner of the Issuer, or any successor general partner of the Issuer.

“Issuer Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Issuer dated substantially concurrently with the
consummation of the IPO, as such agreement of limited partnership may be
amended, supplemented or restated from time to time.

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.

“Limited Partner” means a special partner, as defined in the Act and, more
specifically, each of the Persons from time to time listed as a limited partner
in the books and records of the Partnership, and, for purposes of Sections 8.01,
8.02, 8.03, 8.04, 8.05 and 8.06, any Personal Planning Vehicle of such Limited
Partner.

“Liquidation Agent” has the meaning set forth in Section 9.03 of this Agreement.

 

7



--------------------------------------------------------------------------------

“Last Reported Sale Price” of the Common Units on any date means:

(a) the closing sale price per unit on the New York Stock Exchange on that date
(or, if no closing sale price is reported, the last reported sale price);

(b) if the Common Units are not listed for trading on the New York Stock
Exchange, the closing sale price (or, if no closing sale price is reported, the
last reported sale price) as reported on that date in composite transactions for
the principal national securities exchange registered pursuant to Section 6(g)
of the Exchange Act on which the Common Units are listed;

(c) if the Common Units are not so listed on a national securities exchange, the
last quoted bid price for the Common Units on that date in the over-the-counter
market as reported by Pink Sheets LLC or a similar organization; or

(d) if the Common Units are not so quoted by Pink Sheets LLC or a similar
organization, the average of the mid-point of the last bid and ask prices for
the Common Units on that date from a nationally recognized independent
investment banking firm selected by the General Partner for this purpose.

“Minimum Retained Ownership Requirement” has the meaning set forth in
Section 8.04(a).

“Net Taxable Income” has the meaning set forth in Section 4.01(b)(i).

“Non-Competition Agreement” means collectively, the Senior Managing Director
Non-Competition and Non-Solicitation Agreement and Contracting Employees
Non-Competition and Non-Solicitation Agreement dated on or about the date of the
First Amended and Restated Limited Partnership Agreement by certain Employed
Limited Partners with each of the Blackstone Holdings Partnerships and any
agreement with respect to similar subject matter entered into from time to time
by an Employed Limited Partner.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a fiscal year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that fiscal year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).

“Original Agreement” has the meaning set forth in the preamble of this
Agreement.

“Partners” means, at any time, each person listed as a Partner (including the
General Partner) on the books and records of the Partnership, in each case for
so long as he, she or it remains a partner of the Partnership as provided
hereunder.

“Partnership” has the meaning set forth in the preamble of this Agreement.

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).

 

8



--------------------------------------------------------------------------------

“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, limited company, joint venture, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.

“Personal Planning Vehicle” means, in respect of any Limited Partner, any
estate, family limited liability company, family limited partnership, or inter
vivos or testamentary trust that holds Units that is designated as a Personal
Planning Vehicle of such Limited Partner in the books and records of the
Partnership.

“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for U.S. federal
income tax purposes with the following adjustments: (a) all items of income,
gain, loss or deduction allocated pursuant to Section 5.05 shall not be taken
into account in computing such taxable income or loss; (b) any income of the
Partnership that is exempt from U.S. federal income taxation and not otherwise
taken into account in computing Profits and Losses shall be added to such
taxable income or loss; (c) if the Carrying Value of any asset differs from its
adjusted tax basis for U.S. federal income tax purposes, any gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (d) upon an adjustment to the Carrying Value (other than an
adjustment in respect of depreciation) of any asset, pursuant to the definition
of Carrying Value, the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (e) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
the amount of depreciation, amortization or cost recovery deductions with
respect to such asset for purposes of determining Profits and Losses, if any,
shall be an amount which bears the same ratio to such Carrying Value as the U.S.
federal income tax depreciation, amortization or other cost recovery deductions
bears to such adjusted tax basis (provided that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the General
Partner may use any reasonable method for purposes of determining depreciation,
amortization or other cost recovery deductions in calculating Profits and
Losses); and (f) except for items in (a) above, any expenditures of the
Partnership not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Profits and
Losses pursuant to this definition shall be treated as deductible items.

“Restricted Period,” with respect to each Limited Partner that is or was an
Employed Limited Partner, has the meaning set forth in such Limited Partner’s
Non-Competition Agreement.

 

9



--------------------------------------------------------------------------------

“Restrictive Covenant,” with respect to each Limited Partner that is or was an
Employed Limited Partner, has the meaning set forth in such Limited Partner’s
Non-Competition Agreement.

“Retirement” (including the term “Retire”) means retirement of an Employed
Limited Partner from his or her employment with the Issuer General Partner, the
Issuer, the General Partner, the Partnership or any of their subsidiaries after
(a) he or she has reached age 65 and has at least five full years of service, or
(b) (i) his or her age plus years of service totals at least 65, (ii) he or she
has reached age 50 and (iii) he or she has had a minimum of five years of
service; provided, however, that no Employed Limited Partner will be eligible to
Retire prior to June 30, 2010.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Similar Law” means any law or regulation that could cause the underlying assets
of the Partnership to be treated as assets of the Limited Partner by virtue of
its limited partner interest in the Partnership and thereby subject the
Partnership and the General Partner (or other persons responsible for the
investment and operation of the Partnership’s assets) to laws or regulations
that are similar to the fiduciary responsibility or prohibited transaction
provisions contained in Title I of ERISA or Section 4975 of the Code.

“Tax Advances” has the meaning set forth in Section 5.07.

“Tax Amount” has the meaning set forth in Section 4.01(b)(i).

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

“Tax Matters Partner” has the meaning set forth in Section 5.08.

“Total Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Units (vested or unvested) then owned by such
Partner by the number of Units then owned by all Partners.

“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any Unit for any other security.

“Transferee” means any Person that is a transferee of a Partner’s interest in
the Partnership, or part thereof.

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

10



--------------------------------------------------------------------------------

“Units” means the Class A Units and any other Class of Units authorized in
accordance with this Agreement, which shall constitute interests in the
Partnership as provided in this Agreement and under the Act, entitling the
holders thereof to the relative rights, title and interests in the profits,
losses, deductions and credits of the Partnership at any particular time as set
forth in this Agreement, and any and all other benefits to which a holder
thereof may be entitled as a Partner as provided in this Agreement, together
with the obligations of such Partner to comply with all terms and provisions of
this Agreement.

“Unvested Units” means those Units listed as unvested Units in the books and
records of the Partnership, as the same may be amended from time to time in
accordance with this Agreement.

“Vested Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Vested Units then owned by such Partner by
the number of Vested Units then owned by all Partners.

“Vested Units” means those Units listed as vested Units in the books and records
of the Partnership, as the same may be amended from time to time in accordance
with this Agreement.

ARTICLE II

FORMATION, TERM, PURPOSE AND POWERS

SECTION 2.01. Formation. The Partnership was formed as a limited partnership
under the provisions of the Act by the execution of the Original Agreement. A
Declaration was filed with the Registraire des entreprises (Québec) as of
June 13, 2007, in accordance with the provisions of the Act. If requested by the
General Partner, the Limited Partners shall promptly execute all certificates
and other documents consistent with the terms of this Agreement necessary for
the General Partner to accomplish all filing, recording, publishing and other
acts as may be appropriate to comply with all requirements for (a) the formation
and operation of a limited partnership under the laws of the Province of Québec,
(b) if the General Partner deems it advisable, the operation of the Partnership
as a limited partnership, or partnership in which the Limited Partners have
limited liability, in all jurisdictions where the Partnership proposes to
operate and (c) all other filings required to be made by the Partnership.

SECTION 2.02. Name. The name of the Partnership shall be, and the business of
the Partnership shall be conducted under the name of, Placements Blackstone III
s.e.c. and, in its English version, Blackstone Holdings III L.P.

SECTION 2.03. Term. The term of the Partnership commenced on the date of the
Original Agreement, and the term shall continue until the dissolution of the
Partnership in accordance with Article IX. The existence of the Partnership
shall continue until dissolution of the Partnership in the manner required by
the Act.

SECTION 2.04. Offices. The Partnership may have offices at such places either
within or outside the Province of Québec as the General Partner from time to
time may select. As of the date hereof, the principal place of business and
office of the Partnership is located at 345 Park Avenue, New York, New York
10154. The Québec domicile of the Partnership shall be located at 1 Place Ville
Marie, 37th Floor, Montréal, Québec, Canada H3B 3P4.

 

11



--------------------------------------------------------------------------------

SECTION 2.05. Agent for Service of Process. The Partnership’s registered agent
for service of process in the Province of Québec shall be as set forth in the
Declaration, or such other person as the General Partner shall designate in its
sole discretion from time to time.

SECTION 2.06. Business Purpose. The Partnership was formed for the object and
purpose of, and the nature and character of the business to be conducted by the
Partnership is, engaging in any lawful act or activity for which limited
partnerships may be formed under the Act.

SECTION 2.07. Powers of the Partnership. Subject to the limitations set forth in
this Agreement, the Partnership will possess and may exercise all of the powers
and privileges granted to it by the Act including, without limitation, the
ownership and operation of the assets contributed to the Partnership by the
Partners, by any other Law or this Agreement, together with all powers
incidental thereto, so far as such powers are necessary or convenient to the
conduct, promotion or attainment of the purpose of the Partnership set forth in
Section 2.06.

SECTION 2.08. Partners; Admission of New Partners. Each of the Persons listed in
the books and records of the Partnership, as the same may be amended from time
to time in accordance with this Agreement, by virtue of the execution of this
Agreement, are admitted as Partners of the Partnership. The rights, duties and
liabilities of the Partners shall be as provided in the Act, except as is
otherwise expressly provided herein, and the Partners consent to the variation
of such rights, duties and liabilities as provided herein. A Person may be
admitted from time to time as a new Partner in accordance with Section 8.10;
provided, however, that each new Partner shall execute and deliver to the
General Partner an appropriate supplement to this Agreement pursuant to which
the new Partner agrees to be bound by the terms and conditions of the Agreement,
as it may be amended from time to time.

SECTION 2.09. Withdrawal. No Partner shall have the right to withdraw as a
Partner of the Partnership other than following the Transfer of all Units owned
by such Partner in accordance with Article VIII; provided, however, that a new
General Partner or substitute General Partner may be admitted to the Partnership
in accordance with Section 8.09.

ARTICLE III

MANAGEMENT

SECTION 3.01. General Partner. (a) The business, property and affairs of the
Partnership shall be managed under the sole, absolute and exclusive direction of
the General Partner, which may from time to time delegate authority to officers
or to others to act on behalf of the Partnership.

(b) Without limiting the foregoing provisions of this Section 3.01, the General
Partner shall have the general power to manage or cause the management of the
Partnership (which may be delegated to officers of the Partnership), including,
without limitation, the following powers:

(i) to develop and prepare a business plan each year which will set forth the
operating goals and plans for the Partnership;

 

12



--------------------------------------------------------------------------------

(ii) to execute and deliver or to authorize the execution and delivery of
contracts, deeds, leases, licenses, instruments of transfer and other documents
on behalf of the Partnership;

(iii) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness and the incurring of any
other obligations;

(iv) to employ, retain, consult with and dismiss personnel;

(v) to establish and enforce limits of authority and internal controls with
respect to all personnel and functions;

(vi) to engage attorneys, consultants and accountants for the Partnership;

(vii) to develop or cause to be developed accounting procedures for the
maintenance of the Partnership’s books of account; and

(viii) to do all such other acts as shall be authorized in this Agreement or by
the Partners in writing from time to time.

SECTION 3.02. Compensation. The General Partner shall not be entitled to any
compensation for services rendered to the Partnership in its capacity as General
Partner.

SECTION 3.03. Expenses. The Partnership shall bear and/or reimburse the General
Partner for any expenses incurred by the General Partner in connection with
serving as the general partner of the Partnership.

SECTION 3.04. Officers. Subject to the direction and oversight of the General
Partner, the day-to-day administration of the business of the Partnership may be
carried out by employees and agents who may be designated as officers by the
General Partner, with titles including but not limited to “chief executive
officer,” “chief financial officer,” “chief legal officer,” “chief
administrative officer,” “chief compliance officer,” “principal accounting
officer,” “chairman,” “senior chairman,” “vice chairman,” “president,” “vice
president,” “treasurer,” “assistant treasurer,” “secretary,” “assistant
secretary,” “general manager,” “senior managing director,” “managing director”
and “director,” as and to the extent authorized by the General Partner. The
officers of the Partnership shall have such titles and powers and perform such
duties as shall be determined from time to time by the General Partner and
otherwise as shall customarily pertain to such offices. Any number of offices
may be held by the same person. All employees, agents and officers shall be
subject to the supervision and direction of the General Partner and may be
removed from such office by the General Partner and the authority, duties or
responsibilities of any employee, agent or officer of the Partnership may be
suspended by the General Partner from time to time, in each case in the sole
discretion of the General Partner. The General Partner shall not cease to be a
general partner of the Partnership as a result of the delegation of any duties
hereunder. No officer of the Partnership, in its capacity as such, shall be
considered a general partner of the Partnership by agreement, estoppel, as a
result of the performance of its duties hereunder or otherwise.

 

13



--------------------------------------------------------------------------------

SECTION 3.05. Authority of Partners. Other than exercising a Limited Partner’s
rights and powers as a Limited Partner, as contemplated in the Act, no Limited
Partner, in its capacity as such, shall participate in or have any control over
the business of the Partnership. Except as expressly provided herein, the Units
do not confer any rights upon the Limited Partners to participate in the affairs
of the Partnership described in this Agreement. Except as expressly provided
herein, the Limited Partners shall have no right to vote on any matter involving
the Partnership, including with respect to any merger, consolidation,
combination or conversion of the Partnership. The conduct, control and
management of the Partnership shall be vested exclusively in the General
Partner. In all matters relating to or arising out of the conduct of the
operation of the Partnership, the decision of the General Partner shall be the
decision of the Partnership. Except as required or permitted by Law, or
expressly provided in the ultimate sentence of this Section 3.05 or by separate
agreement with the Partnership, no Partner who is not also a General Partner
(and acting in such capacity) shall take any part in the management or control
of the operation or business of the Partnership in its capacity as a Partner,
nor shall any Partner who is not also a General Partner (and acting in such
capacity) have any right, authority or power to act for or on behalf of or bind
the Partnership in his or its capacity as a Partner in any respect or assume any
obligation or responsibility of the Partnership or of any other Partner.
Notwithstanding the foregoing, the Partnership may employ one or more Partners
from time to time, and such Partners, in their capacity as employees of the
Partnership (and not, for clarity, in their capacity as Limited Partners of the
Partnership), may take part in the control and management of the business of the
Partnership to the extent such authority and power to act for or on behalf of
the Partnership has been delegated to them by the General Partner.

SECTION 3.06. Action by Written Consent or Ratification. Any action required or
permitted to be taken by the Partners pursuant to this Agreement shall be taken
if all Partners whose consent or ratification is required consent thereto or
provide a ratification in writing.

ARTICLE IV

DISTRIBUTIONS

SECTION 4.01. Distributions. (a) The General Partner, in its sole discretion,
may authorize distributions by the Partnership to the Partners, which
distributions shall be made pro rata in accordance with the Partners’ respective
Total Percentage Interests. Notwithstanding the foregoing, any distributions in
respect of income of the Partnership earned on or prior to December 31, 2009
shall be made each Fiscal Year (A) first, to the General Partner until
sufficient distributions from the Partnership, together with distributions from
the other Blackstone Holdings Partnerships to their respective general partners,
have been so allocated to permit the Issuer to make aggregate distributions to
holders of Common Units of US$1.20 per Common Unit on an annualized basis for
such Fiscal Year; (B) second, to the Limited Partners until an amount of
distributions (on a per Unit basis) equivalent to the distributions to the
General Partner under clause (A) of this Section 4.01 has been distributed in
respect of each Limited Partners’ respective Total Percentage Interests for such
Fiscal Year; and (C) third, pro rata in accordance with the Partners’ respective
Total Percentage Interests.

 

14



--------------------------------------------------------------------------------

(b) (i) In addition to the foregoing, if the General Partner reasonably
determines that the taxable income of the Partnership for a Fiscal Year will
give rise to taxable income for the Partners (“Net Taxable Income”), the General
Partner shall cause the Partnership to distribute Available Cash in respect of
income tax liabilities (the “Tax Distributions”) to the extent that other
distributions made by the Partnership for such year were otherwise insufficient
to cover such tax liabilities. The Tax Distributions payable with respect to any
Fiscal Year shall be computed based upon the General Partner’s estimate of the
allocable Net Taxable Income in accordance with Article V, multiplied by the
Assumed Tax Rate (the “Tax Amount”). For purposes of computing the Tax Amount,
the effect of any benefit under Section 743(b) of the Code will be ignored.

(ii) Tax Distributions shall be calculated and paid no later than one day prior
to each quarterly due date for the payment by corporations on a calendar year of
estimated taxes under the Code in the following manner (A) for the first
quarterly period, 25% of the Tax Amount, (B) for the second quarterly period,
50% of the Tax Amount, less the prior Tax Distributions for the Fiscal Year,
(C) for the third quarterly period, 75% of the Tax Amount, less the prior Tax
Distributions for the Fiscal Year and (D) for the fourth quarterly period, 100%
of the Tax Amount, less the prior Tax Distributions for the Fiscal Year.
Following each Fiscal Year, and no later than one day prior to the due date for
the payment by corporations of income taxes for such Fiscal Year, the General
Partner shall make an amended calculation of the Tax Amount for such Fiscal Year
(the “Amended Tax Amount”), and shall cause the Partnership to distribute a Tax
Distribution, out of Available Cash, to the extent that the Amended Tax Amount
so calculated exceeds the cumulative Tax Distributions previously made by the
Partnership in respect of such Fiscal Year. If the Amended Tax Amount is less
than the cumulative Tax Distributions previously made by the Partnership in
respect of the relevant Fiscal Year, then the difference (the “Credit Amount”)
shall be applied against, and shall reduce, the amount of Tax Distributions made
for subsequent Fiscal Years. Within 30 days following the date on which the
Partnership files a tax return on Form 1065, the General Partner shall make a
final calculation of the Tax Amount of such Fiscal Year (the “Final Tax Amount”)
and shall cause the Partnership to distribute a Tax Distribution, out of
Available Cash, to the extent that the Final Tax Amount so calculated exceeds
the Amended Tax Amount. If the Final Tax Amount is less than the Amended Tax
Amount in respect of the relevant Fiscal Year, then the difference (“Additional
Credit Amount”) shall be applied against, and shall reduce, the amount of Tax
Distributions made for subsequent Fiscal Years. Any Credit Amount and Additional
Credit Amount applied against future Tax Distributions shall be treated as an
amount actually distributed pursuant to this Section 4.01(b) for purposes of the
computations herein.

SECTION 4.02. Liquidation Distribution. Distributions made upon dissolution of
the Partnership shall be made as provided in Section 9.03.

SECTION 4.03. Limitations on Distribution. Notwithstanding any provision to the
contrary contained in this Agreement, the General Partner shall not make a
Partnership distribution to any Partner if such distribution would violate
Article 2242 of the Civil Code or any other applicable provision of the Act or
other applicable Law.

 

15



--------------------------------------------------------------------------------

ARTICLE V

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

TAX ALLOCATIONS; TAX MATTERS

SECTION 5.01. Initial Capital Contributions. (a) The Partners have made, on or
prior to the date hereof, Capital Contributions and, in exchange, the
Partnership has issued to the Partners the number of Class A Units as specified
in the books and records of the Partnership.

(b) Upon issuance by the Partnership of Class A Units to the Partners, the
interests in the Partnership as provided in this Agreement and under the Act
held by Blackstone Holdings III GP Limited Partner L.L.C. were cancelled.

SECTION 5.02. No Additional Capital Contributions. Except as otherwise provided
in this Article V, no Partner shall be required to make additional Capital
Contributions to the Partnership without the consent of such Partner or
permitted to make additional capital contributions to the Partnership without
the consent of the General Partner.

SECTION 5.03. Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The Capital
Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to
Section 5.04 and any items of income or gain which are specially allocated
pursuant to Section 5.05; and shall be debited with all Losses allocated to such
Partner pursuant to Section 5.04, any items of loss or deduction of the
Partnership specially allocated to such Partner pursuant to Section 5.05, and
all cash and the Carrying Value of any property (net of liabilities assumed by
such Partner and the liabilities to which such property is subject) distributed
by the Partnership to such Partner. Any references in any section of this
Agreement to the Capital Account of a Partner shall be deemed to refer to such
Capital Account as the same may be credited or debited from time to time as set
forth above. In the event of any transfer of any interest in the Partnership in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.

SECTION 5.04. Allocations of Profits and Losses. Except as otherwise provided in
this Agreement, Profits and Losses (and, to the extent necessary, individual
items of income, gain or loss or deduction of the Partnership) shall be
allocated in a manner such that the Capital Account of each Partner after giving
effect to the Special Allocations set forth in Section 5.05 is, as nearly as
possible, equal (proportionately) to (i) the distributions that would be made
pursuant to Article IV if the Partnership were dissolved, its affairs wound up
and its assets sold for cash equal to their Carrying Value, all Partnership
liabilities were satisfied (limited with respect to each non-recourse liability
to the Carrying Value of the assets securing such liability) and the net assets
of the Partnership were distributed to the Partners pursuant to this Agreement,
minus (ii) such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, computed immediately prior to the hypothetical
sale of assets. For purposes of this Article V, each Unvested Unit shall be
treated as a Vested Unit. Notwithstanding the foregoing, the General Partner
shall make such adjustments to Capital Accounts as it determines in its sole
discretion to be appropriate to ensure allocations are made in accordance with a
partner’s interest in the Partnership.

 

16



--------------------------------------------------------------------------------

SECTION 5.05. Special Allocations. Notwithstanding any other provision in this
Article V:

(a) Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Partnership taxable year, the Partners shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 5.05(a) is intended
to comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).

(b) Qualified Income Offset. If any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the deficit balance in such Partner’s Adjusted Capital
Account Balance created by such adjustments, allocations or distributions as
promptly as possible; provided that an allocation pursuant to this
Section 5.05(b) shall be made only to the extent that a Partner would have a
deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(b) were not in this Agreement. This Section 5.05(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.

(c) Gross Income Allocation. If any Partner has a deficit Capital Account at the
end of any Fiscal Year which is in excess of the sum of (i) the amount such
Partner is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be specially
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible; provided that an allocation pursuant to this
Section 5.05(c) shall be made only if and to the extent that a Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V have been tentatively made as if Section 5.05(b)
and this Section 5.05(c) were not in this Agreement.

(d) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners in accordance with their respective Total Percentage Interests.

(e) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).

 

17



--------------------------------------------------------------------------------

(f) Creditable Non-U.S. Taxes. Creditable Non-U.S. Taxes for any taxable period
attributable to the Partnership, or an entity owned directly or indirectly by
the Partnership, shall be allocated to the Partners in proportion to the
partners’ distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Non-U.S. Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.05(f) are intended to comply with the provisions of Temporary Treasury
Regulations Section 1.704-1T(b)(4)(xi), and shall be interpreted consistently
therewith.

(g) Ameliorative Allocations. Any special allocations of income or gain pursuant
to Sections 5.05(b) or 5.05(c) hereof shall be taken into account in computing
subsequent allocations pursuant to Section 5.04 and this Section 5.05(g), so
that the net amount of any items so allocated and all other items allocated to
each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Sections 5.05(b) or 5.05(c) had not occurred.

SECTION 5.06. Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided
that in the case of any asset the Carrying Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes, income, gain, loss and
deduction with respect to such asset shall be allocated solely for income tax
purposes in accordance with the principles of Sections 704(b) and (c) of the
Code (in any manner determined by the General Partner and permitted by the Code
and Treasury Regulations) so as to take account of the difference between
Carrying Value and adjusted basis of such asset. Notwithstanding the foregoing,
the General Partner shall make such allocations for tax purposes as it
determines in its sole discretion to be appropriate to ensure allocations are
made in accordance with a partner’s interest in the Partnership.

SECTION 5.07. Tax Advances. To the extent the General Partner reasonably
believes that the Partnership is required by law to withhold or to make tax
payments on behalf of or with respect to any Partner or the Partnership is
subjected to tax itself by reason of the status of any Partner (“Tax Advances”),
the General Partner may withhold such amounts and make such tax payments as so
required. All Tax Advances made on behalf of a Partner shall be repaid by
reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Partner or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Partner. For all purposes of this
Agreement such Partner shall be treated as having received the amount of the
distribution that is equal to the Tax Advance. Each Partner hereby agrees to
indemnify and hold harmless the Partnership and the other Partners from and
against any liability (including, without limitation, any liability for taxes,
penalties, additions to tax or interest other than any penalties, additions to
tax or interest imposed as a result of the Partnership’s failure to withhold or
make a tax payment on behalf of such Partner which withholding or payment is
required pursuant to applicable Law but only to the extent amounts sufficient to
pay such taxes were not timely distributed to the Partner pursuant to
Section 4.01(b)) with respect to income attributable to or distributions or
other payments to such Partner.

SECTION 5.08. Tax Matters. The General Partner shall be the initial “tax matters
partner” within the meaning of Section 6231(a)(7) of the Code (the “Tax Matters
Partner”). The Partnership shall file as a partnership for federal, state,
provincial and local income tax purposes,

 

18



--------------------------------------------------------------------------------

except where otherwise required by Law. All elections required or permitted to
be made by the Partnership, and all other tax decisions and determinations
relating to federal, state, provincial or local tax matters of the Partnership,
shall be made by the Tax Matters Partner, in consultation with the Partnership’s
attorneys and/or accountants. Tax audits, controversies and litigations shall be
conducted under the direction of the Tax Matters Partner. The Tax Matters
Partner shall keep the other Partners reasonably informed as to any tax actions,
examinations or proceedings relating to the Partnership and shall submit to the
other Partners, for their review and comment, any settlement or compromise offer
with respect to any disputed item of income, gain, loss, deduction or credit of
the Partnership. As soon as reasonably practicable after the end of each Fiscal
Year, the Partnership shall send to each Partner a copy of U.S. Internal Revenue
Service Schedule K-1, and any comparable statements required by applicable U.S.
state or local income tax Law as a result of the Partnership’s activities or
investments, with respect to such Fiscal Year. The Partnership also shall
provide the Partners with such other information as may be reasonably requested
for purposes of allowing the Partners to prepare and file their own tax returns.

SECTION 5.09. Other Allocation Provisions. Certain of the foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. Sections 5.03, 5.04 and 5.05 may be amended at any time
by the General Partner if necessary, in the opinion of tax counsel to the
Partnership, to comply with such regulations or any applicable Law, so long as
any such amendment does not materially change the relative economic interests of
the Partners.

ARTICLE VI

BOOKS AND RECORDS; REPORTS

SECTION 6.01. Books and Records. (a) At all times during the continuance of the
Partnership, the Partnership shall prepare and maintain separate books of
account for the Partnership in accordance with GAAP.

(b) Except as limited by Section 6.01(c), each Limited Partner shall have the
right to receive, for a purpose reasonably related to such Limited Partner’s
interest as a Limited Partner in the Partnership, upon reasonable written demand
stating the purpose of such demand and at such Limited Partner’s own expense:

(i) a copy of the Declaration and this Agreement and all amendments thereto,
together with a copy of the executed copies of all powers of attorney pursuant
to which the Declaration and this Agreement and all amendments thereto have been
executed; and

(ii) promptly after their becoming available, copies of the Partnership’s
federal, state and local income tax returns and reports, if any, for the three
most recent years.

(c) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner determines in its sole discretion,
(i) any information that the General Partner reasonably believes to be in the
nature of trade secrets or (ii) other information the disclosure of which the
General Partner believes is not in the best interests of the Partnership, could
damage the Partnership or its business or that the Partnership is required by
law or by agreement with any third party to keep confidential.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

PARTNERSHIP UNITS

SECTION 7.01. Units. Interests in the Partnership shall be represented by Units.
The Units initially are comprised of one Class: Class A Units. The General
Partner may establish, from time to time in accordance with such procedures as
the General Partner shall determine from time to time, other Classes, one or
more series of any such Classes, or other Partnership securities with such
designations, preferences, rights, powers and duties (which may be senior to
existing Classes and series of Units or other Partnership securities), as shall
be determined by the General Partner, including (i) the right to share in
Profits and Losses or items thereof; (ii) the right to share in Partnership
distributions; (iii) the rights upon dissolution and liquidation of the
Partnership; (iv) whether, and the terms and conditions upon which, the
Partnership may or shall be required to redeem the Units or other Partnership
securities (including sinking fund provisions); (v) whether such Unit or other
Partnership security is issued with the privilege of conversion or exchange and,
if so, the terms and conditions of such conversion or exchange; (vi) the terms
and conditions upon which each Unit or other Partnership security will be
issued, evidenced by certificates and assigned or transferred; (vii) the method
for determining the Total Percentage Interest as to such Units or other
Partnership securities; and (viii) the right, if any, of the holder of each such
Unit or other Partnership security to vote on Partnership matters, including
matters relating to the relative designations, preferences, rights, powers and
duties of such Units or other Partnership securities. Except as expressly
provided in this Agreement to the contrary, any reference to “Units” shall
include the Class A Units and any other Classes that may be established in
accordance with this Agreement. All Units of a particular Class shall have
identical rights in all respects as all other Units of such Class, except in
each case as otherwise specified in this Agreement.

SECTION 7.02. Register. The register of the Partnership shall be the definitive
record of ownership of each Unit and all relevant information with respect to
each Partner. Such register shall be kept at its registered office and the
General Partner shall make changes to the register of the Partnership to reflect
any change in relation thereto, such register remaining the definite record of
ownership of each Unit and all relevant information with respect to each
Partner. Unless the General Partner shall determine otherwise, Units shall be
uncertificated and recorded in the books and records of the Partnership.

SECTION 7.03. Registered Partners. The Partnership shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
by the Act or other applicable Law.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII

VESTING; FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS

SECTION 8.01. Vesting of Initial Unvested Units. (a) Subject to Section 8.02 and
except as set forth in Section 8.01(b) or as otherwise agreed to in writing
between the General Partner and the applicable Limited Partner and reflected in
the books and records of the Partnership, the Initial Unvested Units shall vest
and shall thereafter be Vested Units for all purposes of this Agreement as
follows:

(i) with respect to each Category 1 Limited Partner, 100% of the Initial
Unvested Units owned by such Limited Partner shall vest and thereafter be Vested
Units for all purposes of this Agreement in equal 25% installments on each of
the first, second, third and fourth anniversary dates of the consummation of the
IPO;

(ii) with respect to each Category 3 Limited Partner and Category 4 Limited
Partner, 100% of the Initial Unvested Units owned by such Limited Partner shall
vest and thereafter be Vested Units for all purposes of this Agreement in equal
20% installments on each of the first, second, third, fourth and fifth
anniversary dates of the consummation of the IPO; and

(iii) with respect to each Category 5 Limited Partner, 100% of the Initial
Unvested Units owned by such Limited Partner shall vest and thereafter be Vested
Units for all purposes of this Agreement in equal 12.5% installments on each of
the first, second, third, fourth, fifth, sixth, seventh and eighth anniversary
dates of the consummation of the IPO.

(b) Notwithstanding Section 8.01(a), if earlier, the Initial Unvested Units
shall vest and shall thereafter be Vested Units for all purposes of this
Agreement as follows: (i) upon the Retirement of an Employed Limited Partner,
50% of the Initial Unvested Units owned by such Limited Partner that are
Unvested Units at that time shall vest and thereafter be Vested Units for all
purposes of this Agreement; (ii) upon the death or Disability of an Employed
Limited Partner, 100% of the Initial Unvested Units owned by such Limited
Partner that are Unvested Units at that time shall vest and thereafter be Vested
Units for all purposes of this Agreement; and (iii) upon the occurrence of a
Change in Control, 100% of the Initial Unvested Units that are Unvested Units at
that time shall vest and thereafter be Vested Units for all purposes of this
Agreement.

(c) In addition, the General Partner in its sole discretion may authorize the
earlier vesting of all or a portion of the Initial Unvested Units owned by any
one or more Limited Partners at any time and from time to time, and in such
event, such Initial Unvested Units shall vest and thereafter be Vested Units for
all purposes of this Agreement. Any such determination in the General Partner’s
discretion in respect of Initial Unvested Units shall be final and binding. Such
determinations need not be uniform and may be made selectively among Limited
Partners, whether or not such Limited Partners are similarly situated, and shall
not constitute the breach of any duty hereunder or otherwise existing at law, in
equity or otherwise.

 

21



--------------------------------------------------------------------------------

(d) Upon the vesting of any Initial Unvested Units in accordance with this
Section 8.01, the General Partner shall modify the books and records of the
Partnership to reflect such vesting.

SECTION 8.02. Forfeiture of Units Held by Initial Limited Partners. (a) Other
than as set forth in Section 8.01(b) and except as otherwise agreed to in
writing between the General Partner and the applicable Limited Partner and
reflected in the books and records of the Partnership, if a Limited Partner
ceases to be an Employed Limited Partner for any reason, such Limited Partner’s
Unvested Units shall be immediately forfeited without any consideration, and
such Limited Partner shall cease to own or have any rights with respect to such
Unvested Units; provided, however, that if a Limited Partner ceases to be an
Employed Limited Partner after June 30, 2010 in order to become a Government
Official, such Limited Partner’s Unvested Units shall continue to vest as set
forth in Section 8.01 until such Limited Partner ceases to be a Government
Official for any reason, at which point such Limited Partner’s Unvested Units
shall be immediately forfeited without any consideration (unless such Limited
Partner becomes an Employed Limited Partner immediately after such Limited
Partner ceases to be such a Government Official, in which case such Limited
Partner’s Unvested Units shall continue to vest as set forth in Section 8.01)
and such Limited Partner shall cease to own or have any rights with respect to
such Unvested Units. Immediately upon the forfeiture of any Initial Unvested
Units, such Unvested Units that have been so forfeited shall be cancelled.

(b) Except as otherwise agreed to in writing between the General Partner and the
applicable Limited Partner and reflected in the books and records of the
Partnership, (i) if a Limited Partner that is or was at any time an Employed
Limited Partner breaches any Restrictive Covenant to which such Limited Partner
is subject or (ii) if an Employed Limited Partner is terminated for Cause, the
Initial Units held by such Limited Partner or such Limited Partner’s Personal
Planning Vehicle at that time (whether or not vested) shall be immediately
forfeited without any consideration, and such Limited Partner shall cease to own
or have any rights with respect to such Initial Units; provided, however, that
Initial Units held by a Personal Planning Vehicle of a Category 1 Limited
Partner created prior to the date of the First Amended and Restated Limited
Partnership Agreement are not subject to forfeiture. Immediately upon the
forfeiture of any Initial Units, such Initial Units that have been so forfeited
shall be cancelled.

(c) Upon the forfeiture of any Unvested Units in accordance with this
Section 8.02, the General Partner shall modify the books and records of the
Partnership to reflect such forfeiture.

SECTION 8.03. Limited Partner Transfers. (a) Except as provided in clauses (b),
(c), (d) and (f) of this Section 8.03, no Limited Partner or Assignee thereof
may Transfer (including by exchanging in an Exchange Transaction) all or any
portion of its Units or other interest in the Partnership (or beneficial
interest therein) without the prior consent of the General Partner, which
consent may be given or withheld, or made subject to such conditions (including,
without limitation, the receipt of such legal opinions and other documents that
the General Partner may require) as are determined by the General Partner, in
each case in the General Partner’s sole discretion. Any such determination in
the General Partner’s discretion in respect of Units shall be final and binding.
Such determinations need not be uniform and may be made selectively among
Limited Partners, whether or not such Limited Partners are similarly situated,
and shall not constitute the breach of any duty hereunder or otherwise existing
at law, in equity or otherwise. Any purported Transfer of Units that is not in
accordance with, or subsequently violates, this Agreement shall be, to the
fullest extent permitted by law, null and void.

 

22



--------------------------------------------------------------------------------

(b) Notwithstanding clause (a) above, except as provided in or pursuant to
clauses (b), (c), (d), (e) and (f) below and subject to Section 8.04, (i) each
Limited Partner other than a Category 2 Limited Partner may exchange in an
Exchange Transaction (x) up to 33 1/3% of the Initial Vested Units owned by such
Limited Partner on the first anniversary of the consummation of the IPO at any
time and from time to time following the first anniversary of the consummation
of the IPO; (y) up to 66 2/3% of the Initial Vested Units owned by such Limited
Partner on the second anniversary of the consummation of the IPO less any
Initial Vested Units Transferred pursuant to clause (i) at any time and from
time to time following the second anniversary of the consummation of the IPO;
and (z) up to 100% of the Initial Vested Units owned by such Limited Partner at
any time and from time to time following the third anniversary of the
consummation of the IPO; and (ii) each Category 2 Limited Partner may exchange
in an Exchange Transaction (x) up to 33 1/3% of the Initial Vested Units owned
by such Limited Partner on December 31, 2008 at any time and from time to time
following December 31, 2008; (y) up to 66 2/3% of the Initial Vested Units owned
by such Limited Partner on December 31, 2009 less any Initial Vested Units
Transferred pursuant to clause (i) at any time and from time to time following
December 31, 2009; and (z) up to 100% of the Initial Vested Units owned by such
Limited Partner at any time and from time to time following December 31, 2010;
provided in each case that any Initial Units owned by a Personal Planning
Vehicle of a Limited Partner shall be aggregated with the Initial Units owned by
such Limited Partner for purposes of calculating the limitation set forth in
this Section 8.03(b); and provided further in each case that Unvested Units may
not by Transferred at any time.

(c) Notwithstanding clauses (a) or (b) above, with the prior consent of the
General Partner, (i) the Category 1 Limited Partners may make one or more
gratuitous Transfers (including by exchanging in an Exchange Transaction) to any
Charity at any time and from time to time up to a number of Initial Vested Units
owned by such Limited Partners that is equal to the quotient of $250 million
divided by the offering price per Common Unit in the IPO for the purpose of
making gratuitous transfers to any Charity.

(d) Notwithstanding clauses (a) or (b) above, if earlier: (i) upon the death or
Disability of an Employed Limited Partner, such Limited Partner may exchange in
an Exchange Transaction at any time and from time to time up to 100% of the
Initial Units owned by such Limited Partner; (ii) other than with respect to a
Category 1 Limited Partner, following an Employed Limited Partner’s termination
of employment and after the earlier to occur of (A) one year from the date of
termination of employment or (B) the expiration of the longest applicable
Restricted Period with respect to such Employed Limited Partner, such Limited
Partner may exchange in an Exchange Transaction at any time and from time to
time up to 100% of the Initial Units owned by such Limited Partner;
(iii) following Mr. Stephen A. Schwarzman’s termination of employment, any
Category 1 Limited Partner may exchange in an Exchange Transaction at any time
and from time to time up to 100% of the Initial Units owned by such Limited
Partner; and (iv) upon the occurrence of a Change in Control, any Limited
Partner may exchange in an Exchange Transaction at any time and from time to
time up to 100% of the Initial Units owned by such Limited Partner; provided
that in each case Unvested Units may not by Transferred at any time.

 

23



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein, other than pursuant to
Section 8.03(f), no (i) Limited Partner that is or was a senior managing
director of any of the Blackstone Holdings Partnerships or their subsidiaries
nor any Personal Planning Vehicle of such Limited Partner or (ii) any Category 6
Limited Partner may effect an Exchange Transaction and/or Transfer any Common
Units at any time prior to December 31, 2009 other than pursuant to transactions
or programs approved by the General Partner in its sole discretion. Any such
determinations by the General Partner need not be uniform and may be made
selectively among any such Limited Partners, whether or not such Limited
Partners are similarly situated, and shall not constitute the breach of any duty
hereunder or otherwise existing at law, in equity or otherwise.

(f) Notwithstanding clauses (a), (b), (c), (d) and (e) above, a Personal
Planning Vehicle of a Limited Partner may Transfer Class A Units (i) to the
donor thereof or to the spouse of the donor thereof; (ii) if the Personal
Planning Vehicle is a grantor retained annuity trust and the trustee(s) of such
grantor retained annuity trust is obligated to make one or more distributions to
the donor of the grantor retained annuity trust, the estate of the donor of the
grantor retained annuity trust, the spouse of the donor of the grantor retained
annuity trust or the estate of the spouse of the donor of the grantor retained
annuity trust, to any such Persons; or (iii) upon the death of such Limited
Partner, to the spouse of such Limited Partner or a trust for which a deduction
under Section 2056 or 2056A (or any successor provisions) of the Code may be
sought.

SECTION 8.04. Minimum Retained Ownership Requirement. (a) Other than the
Category 1 Limited Partners, the Category 2 Limited Partners and the Category 6
Limited Partner and unless otherwise permitted by the General Partner in its
sole discretion, each Limited Partner that is or was at any time an Employed
Limited Partner other than a Personal Planning Vehicle shall, until the first
anniversary of such Employed Limited Partner’s termination of employment,
continue to hold (and may not Transfer) at least 25% of all Initial Vested Units
received collectively by such Employed Limited Partner and by any Personal
Planning Vehicle of such Employed Limited Partner (the “Minimum Retained
Ownership Requirement”); and provided that upon the Retirement of an Employed
Limited Partner, such Limited Partner shall be subject to a Minimum Retained
Ownership Requirement of 12.5% instead of 25%. For purposes of this paragraph
(a), (i) Units held by a Personal Planning Vehicle of a Limited Partner (other
than the portion of the Units received by a Personal Planning Vehicle created
prior to the date of the First Amended and Restated Limited Partnership
Agreement identified in the books and records of the Partnership as “Non-Minimum
Retained Ownership Requirement Units”) shall be deemed held by such Limited
Partner for purposes of calculating the number of Initial Vested Units received
by such Limited Partner and (ii) any Units held by a Personal Planning Vehicle
of a Limited Partner shall not be deemed to be held by such Limited Partner for
purposes of calculating whether the relevant percentage of Initial Vested Units
held satisfies the Minimum Retained Ownership Requirement set forth in this
Section 8.04(a).

(b) Unless otherwise approved by the General Partner in its sole discretion,
each Category 1 Limited Partner other than a Personal Planning Vehicle shall,
until Mr. Stephen A. Schwarzman’s termination of employment, continue to hold
(and may not Transfer) the lesser of (i) at least 25% of all Initial Vested
Units received collectively by the Category 1 Limited Partners and (ii) a number
of Initial Units that is equal to the quotient of $1.5 billion divided by the
Last Reported Sale Price per Common Unit from time to time. For purposes of this
paragraph (b), (i) Units held by a Personal Planning Vehicle of a Category 1
Limited Partner (other than the portion

 

24



--------------------------------------------------------------------------------

of the Units received by a Personal Planning Vehicle created prior to the date
of the First Amended and Restated Limited Partnership Agreement identified in
the books and records of the Partnership as “Non-Minimum Retained Ownership
Requirement Units”) shall be deemed held by such Category 1 Limited Partner for
purposes of calculating the number of Initial Vested Units received by such
Category 1 Limited Partner and (ii) any Units held by a Personal Planning
Vehicle of a Category 1 Limited Partner shall not be deemed to be held by such
Category 1 Limited Partner for purposes of calculating whether the relevant
percentage of Initial Vested Units held satisfies the Minimum Retained Ownership
Requirement set forth in this Section 8.04(b).

SECTION 8.05. Mandatory Exchanges. The General Partner may in its sole
discretion at any time and from time to time, without the consent of any Limited
Partner, require any Limited Partner other than an Employed Limited Partner to
Transfer in an Exchange Transaction all Units held by such Limited Partner. Any
such determinations by the General Partner need not be uniform and may be made
selectively among Limited Partners, whether or not such Limited Partners are
similarly situated. In addition, the General Partner may, with the consent of
Partners whose Vested Percentage Interests exceed 75% of the Vested Percentage
Interests of all Partners in the aggregate, require all Limited Partners to
Transfer in an Exchange Transaction all Units held by them.

SECTION 8.06. Encumbrances. No Limited Partner or Assignee may create an
Encumbrance with respect to all or any portion of its Units (or any beneficial
interest therein) other than Encumbrances that run in favor of the Limited
Partner unless the General Partner consents in writing thereto, which consent
may be given or withheld, or made subject to such conditions as are determined
by the General Partner, in the General Partner’s sole discretion. Consent of the
General Partner shall be withheld until the holder of the Encumbrance
acknowledges the terms and conditions of this Agreement. Any purported
Encumbrance that is not in accordance with this Agreement shall be, to the
fullest extent permitted by law, null and void.

SECTION 8.07. Further Restrictions. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit be made by any Limited
Partner or Assignee if:

(a) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;

(b) such Transfer would require the registration of such transferred Unit or of
any Class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other non-U.S securities laws (including Canadian provincial or
territorial securities laws) or would constitute a non-exempt distribution
pursuant to applicable provincial or state securities laws;

(c) such Transfer would cause (i) all or any portion of the assets of the
Partnership to (A) constitute “plan assets” (under ERISA, the Code or any
applicable Similar Law) of any existing or contemplated Limited Partner, or
(B) be subject to the provisions of ERISA, Section 4975 of the Code or any
applicable Similar Law, or (ii) the General Partner to become a fiduciary with
respect to any existing or contemplated Limited Partner, pursuant to ERISA, any
applicable Similar Law, or otherwise;

 

25



--------------------------------------------------------------------------------

(d) to the extent requested by the General Partner, the Partnership does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the General Partner, as determined in the General Partner’s sole
discretion.

SECTION 8.08. Rights of Assignees. Subject to Section 8.07, the transferee of
any permitted Transfer pursuant to this Article VIII will be an assignee only
(“Assignee”), and only will receive, to the extent transferred, the
distributions and allocations of income, gain, loss, deduction, credit or
similar item to which the Partner which transferred its Units would be entitled,
and such Assignee will not be entitled or enabled to exercise any other rights
or powers of a Partner, such other rights, and all obligations relating to, or
in connection with, such Interest remaining with the transferring Partner. The
transferring Partner will remain a Partner even if it has transferred all of its
Units to one or more Assignees until such time as the Assignee(s) is admitted to
the Partnership as a Partner pursuant to Section 8.10.

SECTION 8.09. Admissions, Withdrawals and Removals. (a) No Person may be
admitted to the Partnership as an additional General Partner or substitute
General Partner without the prior written consent or ratification of Partners
whose Vested Percentage Interests exceed 50% of the Vested Percentage Interests
of all Partners in the aggregate. A General Partner will not be entitled to
Transfer all of its Units or to withdraw from being a General Partner of the
Partnership unless another General Partner shall have been admitted hereunder
(and not have previously been removed or withdrawn).

(b) No Limited Partner will be removed or entitled to withdraw from being a
Partner of the Partnership except in accordance with Section 8.11 hereof.

(c) Except as otherwise provided in Article IX or the Act, no admission,
substitution, withdrawal or removal of a Partner will cause the dissolution of
the Partnership. To the fullest extent permitted by law, any purported
admission, withdrawal or removal that is not in accordance with this Agreement
shall be null and void.

SECTION 8.10. Admission of Assignees as Substitute Limited Partners. An Assignee
will become a substitute Limited Partner only if and when each of the following
conditions is satisfied:

(a) the General Partner consents in writing to such admission, which consent may
be given or withheld, or made subject to such conditions as are determined by
the General Partner, in each case in the General Partner’s sole discretion;

(b) if required by the General Partner, the General Partner receives written
instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);

 

26



--------------------------------------------------------------------------------

(c) if required by the General Partner, the General Partner receives an opinion
of counsel satisfactory to the General Partner to the effect that such Transfer
is in compliance with this Agreement and all applicable Law; and

(d) if required by the General Partner, the parties to the Transfer, or any one
of them, pays all of the Partnership’s reasonable expenses connected with such
Transfer (including, but not limited to, the reasonable legal and accounting
fees of the Partnership).

SECTION 8.11. Withdrawal and Removal of Limited Partners. If a Limited Partner
ceases to hold any Units, then such Limited Partner shall withdraw from the
Partnership and shall cease to be a Limited Partner and to have the power to
exercise any rights or powers of a Limited Partner.

ARTICLE IX

DISSOLUTION, LIQUIDATION AND TERMINATION

SECTION 9.01. No Dissolution. Except as required by the Act, Partnership shall
not be dissolved by the admission of additional Partners or withdrawal of
Partners in accordance with the terms of this Agreement. The Partnership may be
dissolved, liquidated wound up and terminated only pursuant to the provisions of
this Article IX, and the Partners hereby irrevocably waive any and all other
rights they may have to cause a dissolution of the Partnership or a sale or
partition of any or all of the Partnership assets.

SECTION 9.02. Events Causing Dissolution. The Partnership shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following events
(each, a “Dissolution Event”):

(a) the rendering of a judicial judgment ordering the dissolution of the
Partnership under the Act upon the finding by a court of competent jurisdiction
that the General Partner (i) is permanently incapable of performing its part of
this Agreement, (ii) has been guilty of conduct that is calculated to affect
prejudicially the carrying on of the business of the Partnership,
(iii) willfully or persistently commits a breach of this Agreement or
(iv) conducts itself in a manner relating to the Partnership or its business
such that it is not reasonably practicable for the other Partners to carry on
the business of the Partnership with the General Partner;

(b) any event which makes it unlawful for the business of the Partnership to be
carried on by the Partners;

(c) the written consent of all Partners;

(d) any other event not inconsistent with any provision hereof causing a
dissolution of the Partnership under the Act;

(e) the Incapacity or removal of the General Partner or the occurrence of a
Disabling Event with respect to the General Partner; provided that the
Partnership will not be dissolved or required to be wound up in connection with
any of the events specified in

 

27



--------------------------------------------------------------------------------

this Section 9.02(e) if: (i) at the time of the occurrence of such event there
is at least one other general partner of the Partnership who is hereby
authorized to, and elects to, carry on the business of the Partnership; or
(ii) all remaining Limited Partners consent to or ratify the continuation of the
business of the Partnership and the appointment of another general partner of
the Partnership, effective as of the event that caused the General Partner to
cease to be a general partner of the Partnership, within 120 days following the
occurrence of any such event, which consent shall be deemed (and if requested
each Limited Partner shall provide a written consent or ratification) to have
been given for all Limited Partners if the holders of more than 50% of the
Vested Units then outstanding agree in writing to so continue the business of
the Partnership.

SECTION 9.03. Distribution upon Dissolution. Upon dissolution, the Partnership
shall not be terminated and shall continue until the winding up of the affairs
of the Partnership is completed. Upon the winding up of the Partnership, the
General Partner, or any other Person designated by the General Partner (the
“Liquidation Agent”), shall take full account of the assets and liabilities of
the Partnership and shall, unless the General Partner determines otherwise,
liquidate the assets of the Partnership as promptly as is consistent with
obtaining the fair value thereof. The proceeds of any liquidation shall be
applied and distributed in the following order:

(a) First, to the satisfaction of debts and liabilities of the Partnership
(including satisfaction of all indebtedness to Partners and/or their Affiliates
to the extent otherwise permitted by law) including the expenses of liquidation,
and including the establishment of any reserve which the Liquidation Agent shall
deem reasonably necessary for any contingent, conditional or unmatured
contractual liabilities or obligations of the Partnership (“Contingencies”). Any
such reserve may be paid over by the Liquidation Agent to any attorney-at-law,
or acceptable party, as escrow agent, to be held for disbursement in payment of
any Contingencies and, at the expiration of such period as shall be deemed
advisable by the Liquidation Agent for distribution of the balance in the manner
hereinafter provided in this Section 9.03; and

(b) The balance, if any, to the Partners, pro rata to each of the Partners in
accordance with their Total Percentage Interests.

SECTION 9.04. Time for Liquidation. A reasonable amount of time shall be allowed
for the orderly liquidation of the assets of the Partnership and the discharge
of liabilities to creditors so as to enable the Liquidation Agent to minimize
the losses attendant upon such liquidation.

SECTION 9.05. Termination. The Partnership shall terminate when all of the
assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the holders of Units in the manner provided for in this Article IX and the
relevant declaration has been filed under the Act.

SECTION 9.06. Claims of the Partners. The Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse

 

28



--------------------------------------------------------------------------------

against the Partnership or any other Partner or any other Person. No Partner
with a negative balance in such Partner’s Capital Account shall have any
obligation to the Partnership or to the other Partners or to any creditor or
other Person to restore such negative balance during the existence of the
Partnership, upon dissolution or termination of the Partnership or otherwise,
except to the extent required by the Act.

SECTION 9.07. Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 10.02 and Section 11.09
shall survive the termination of the Partnership.

ARTICLE X

LIABILITY AND INDEMNIFICATION

SECTION 10.01. Liability of Partners.

(a) No Limited Partner shall be liable for any debt, obligation or liability of
the Partnership or of any other Partner or have any obligation to restore any
deficit balance in its Capital Account solely by reason of being a Partner of
the Partnership, except to the extent required by the Act.

(b) This Agreement is not intended to, and does not, create or impose any
fiduciary duty on any of the Partners (including without limitation, the General
Partner) hereto or on their respective Affiliates. Further, the Partners hereby
waive any and all fiduciary duties that, absent such waiver, may exist at or be
implied by Law or in equity, and in doing so, recognize, acknowledge and agree
that their duties and obligations to one another and to the Partnership are only
as expressly set forth in this Agreement and those required by the Act.

(c) To the extent that, at law or in equity, any Partner (including without
limitation, the General Partner) has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or to another Partner, the
Partners (including without limitation, the General Partner) acting under this
Agreement will not be liable to the Partnership or to any such other Partner for
their good faith reliance on the provisions of this Agreement. The provisions of
this Agreement, to the extent that they restrict or eliminate the duties and
liabilities relating thereto of any Partner (including without limitation, the
General Partner) otherwise existing at law or in equity, are agreed by the
Partners to replace to that extent such other duties and liabilities of the
Partners relating thereto (including without limitation, the General Partner).

(d) The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the General Partner will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable care.

 

29



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement or otherwise
applicable provision of law or equity, whenever in this Agreement the General
Partner is permitted or required to make a decision (i) in its “sole discretion”
or “discretion” or under a grant of similar authority or latitude, such General
Partner shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall, to the fullest extent permitted
by applicable Law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Partnership or the Limited Partners, or
(ii) in its “good faith” or under another expressed standard, such General
Partner shall act under such express standard and shall not be subject to any
other or different standards.

SECTION 10.02. Indemnification.

(a) Indemnification. To the fullest extent permitted by law, the Partnership
shall indemnify any person (and such person’s heirs, executors or
administrators) who was or is made or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding (brought in the right of the Partnership or otherwise), whether
civil, criminal, administrative or investigative, and whether formal or
informal, including appeals, by reason of the fact that such person, or a person
for whom such person was the legal representative, is or was a Partner
(including without limitation, the General Partner) or a director, officer or
agent of a Partner (including without limitation, the General Partner) or the
Partnership or, while a director, officer or agent of a Partner (including
without limitation, the General Partner) or the Partnership, is or was serving
at the request of the Partnership as a director, officer, partner, trustee,
employee or agent of another corporation, partnership, joint venture, trust,
limited liability company, nonprofit entity or other enterprise, for and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by such
person or such heirs, executors or administrators in connection with such
action, suit or proceeding, including appeals; provided that such person shall
not be entitled to indemnification hereunder only to the extent such person’s
conduct constituted fraud, bad faith or willful misconduct. Notwithstanding the
preceding sentence, except as otherwise provided in Section 10.02(c), the
Partnership shall be required to indemnify a person described in such sentence
in connection with any action, suit or proceeding (or part thereof) commenced by
such person only if the commencement of such action, suit or proceeding (or part
thereof) by such person was authorized by the General Partner.

(b) Advancement of Expenses. To the fullest extent permitted by law, the
Partnership shall promptly pay expenses (including attorneys’ fees) incurred by
any person described in Section 10.02(a) in appearing at, participating in or
defending any action, suit or proceeding in advance of the final disposition of
such action, suit or proceeding, including appeals, upon presentation of an
undertaking on behalf of such person to repay such amount if it shall ultimately
be determined that such person is not entitled to be indemnified under this
Section 10.02 or otherwise. Notwithstanding the preceding sentence, except as
otherwise provided in Section 10.02(c), the Partnership shall be required to pay
expenses of a person described in such sentence in connection with any action,
suit or proceeding (or part thereof) commenced by such person only if the
commencement of such action, suit or proceeding (or part thereof) by such person
was authorized by the General Partner.

(c) Unpaid Claims. If a claim for indemnification (following the final
disposition of such action, suit or proceeding) or advancement of expenses under
this Section 10.02 is not paid in full within thirty (30) days after a written
claim therefor by any person described in Section 10.02(a)

 

30



--------------------------------------------------------------------------------

has been received by the Partnership, such person may file proceedings to
recover the unpaid amount of such claim and, if successful in whole or in part,
shall be entitled to be paid the expense of prosecuting such claim. In any such
action the Partnership shall have the burden of proving that such person is not
entitled to the requested indemnification or advancement of expenses under
applicable Law.

(d) Insurance. To the fullest extent permitted by law, the Partnership may
purchase and maintain insurance on behalf of any person described in
Section 10.02(a) against any liability asserted against such person, whether or
not the Partnership would have the power to indemnify such person against such
liability under the provisions of this Section 10.02 or otherwise.

(e) Non-Exclusivity of Rights. The provisions of this Section 10.02 shall be
applicable to all actions, claims, suits or proceedings made or commenced after
the date of the First Amended and Restated Limited Partnership Agreement,
whether arising from acts or omissions to act occurring before or after its
adoption. The provisions of this Section 10.02 shall be deemed to be a contract
between the Partnership and each person entitled to indemnification under this
Section 10.02 (or legal representative thereof) who serves in such capacity at
any time while this Section 10.02 and the relevant provisions of applicable Law,
if any, are in effect, and any amendment, modification or repeal hereof shall
not affect any rights or obligations then existing with respect to any state of
facts or any action, suit or proceeding then or theretofore existing, or any
action, suit or proceeding thereafter brought or threatened based in whole or in
part on any such state of facts. If any provision of this Section 10.02 shall be
found to be invalid or limited in application by reason of any law or
regulation, it shall not affect the validity of the remaining provisions hereof.
The rights of indemnification provided in this Section 10.02 shall neither be
exclusive of, nor be deemed in limitation of, any rights to which any person may
otherwise be or become entitled or permitted by contract, this Partnership
Agreement or as a matter of law, both as to actions in such person’s official
capacity and actions in any other capacity, it being the policy of the
Partnership that indemnification of any person whom the Partnership is obligated
to indemnify pursuant to Section 10.02(a) shall be made to the fullest extent
permitted by law.

For purposes of this Section 10.02, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Partnership” shall include any
service as a director, officer, employee or agent of the Partnership which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries.

This Section 10.02 shall not limit the right of the Partnership, to the extent
and in the manner permitted by law, to indemnify and to advance expenses to, and
purchase and maintain insurance on behalf of, persons other than persons
described in Section 10.02(a).

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner

 

31



--------------------------------------------------------------------------------

materially adverse to any party. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

SECTION 11.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 11.02):

(a) If to the Partnership, to:

Blackstone Holdings III L.P.

c/o Blackstone Holdings III GP L.P.

345 Park Avenue

New York, New York, 10154

Attention: Chief Legal Officer

Fax: (212) 583-5258

Electronic Mail: friedman@blackstone.com

(b) If to any Partner, to:

c/o Blackstone Holdings III GP L.P.

345 Park Avenue

New York, New York, 10154

Attention: Chief Legal Officer

Fax: (212) 583-5258

Electronic Mail: friedman@blackstone.com

(c) If to the General Partner, to:

Blackstone Holdings III GP L.P.

345 Park Avenue

New York, New York, 10154

Attention: Chief Legal Officer

Fax: (212) 583-5258

Electronic Mail: friedman@blackstone.com

SECTION 11.03. Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.

 

32



--------------------------------------------------------------------------------

SECTION 11.04. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

SECTION 11.05. Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.

SECTION 11.06. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 11.06.

SECTION 11.07. Further Assurances. Each Limited Partner shall perform all other
acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

SECTION 11.08. Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

SECTION 11.09. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the Province of Québec.

SECTION 11.10. Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the General Partner may
bring, or may cause the Partnership to bring, on behalf of the General Partner
or the Partnership or on behalf of one or more Partners, an action or special
proceeding in any court of competent jurisdiction for the purpose of compelling
a party to arbitrate, seeking temporary or preliminary relief in aid of an
arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), each Partner (i) expressly consents to the
application of paragraph (c) of this Section 11.10 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate

 

33



--------------------------------------------------------------------------------

and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Partner as such Partner’s agent for service of process in connection
with any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such Partner of any such service of process,
shall be deemed in every respect effective service of process upon the Partner
in any such action or proceeding.

(c) (i) EACH PARTNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 11.10, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
Law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this
Section 11.10 and such parties agree not to plead or claim the same.

SECTION 11.11. Expenses. Except as otherwise specified in this Agreement, the
Partnership shall be responsible for all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.

SECTION 11.12. Amendments and Waivers. (a) This Agreement (including the Annexes
hereto) may be amended, supplemented, waived or modified by the written consent
of the General Partner; provided that any amendment that would have a material
adverse effect on the rights or preferences of any Class of Units in relation to
other Classes of Units must be approved by the holders of not less than a
majority of the Vested Percentage Interests of the Class affected; provided
further, that the General Partner may, without the written consent of any
Limited Partner or any other Person, amend, supplement, waive or modify any
provision of this Agreement and execute, swear to, acknowledge, deliver, file
and record whatever documents may be required in connection therewith, to
reflect: (i) any amendment, supplement, waiver or modification that the General
Partner determines to be necessary or appropriate in connection with the
creation, authorization or issuance of any class or series of equity interest in
the Partnership; (ii) the admission, substitution, withdrawal or removal of
Partners in accordance with this Agreement; (iii) a change in the name of the
Partnership, the location of the principal place of business of the Partnership,
the registered agent of the Partnership or the registered office of the
Partnership; (iv) any amendment, supplement, waiver or modification that the
General Partner determines in its sole discretion to be necessary or appropriate
to address changes in U.S. federal income tax regulations, legislation or
interpretation; (v) a change in the Fiscal Year or taxable year of the
Partnership and any other changes that the General Partner determines to be
necessary or appropriate as a result of a change in the Fiscal Year or taxable
year of the Partnership including a change in the dates on which distributions
are to be made by the Partnership.

 

34



--------------------------------------------------------------------------------

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

(c) The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation
Section 1.83-3(l) (or any similar provision) under which the fair market value
of a partnership interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Partnership and
each of its Partners to comply with all of the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the Internal
Revenue Service with respect to such election) with respect to all partnership
interests transferred in connection with the performance of services while the
election remains effective, (iii) the allocation of items of income, gains,
deductions and losses required by the final regulations similar to Proposed
Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any other
related amendments.

(d) Except as may be otherwise required by law in connection with the
winding-up, liquidation, or dissolution of the Partnership, each Partner hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Partnership’s property.

SECTION 11.13. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and successors and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
(other than pursuant to Section 10.02 hereof).

SECTION 11.14. Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

SECTION 11.15. Construction. Each party hereto acknowledges and agrees it has
had the opportunity to draft, review and edit the language of this Agreement and
that it is the intent of the parties hereto that no presumption for or against
any party arising out of drafting all or any part of this Agreement will be
applied in any dispute relating to, in connection with or involving this
Agreement. Accordingly, the parties hereby waive to the fullest extent permitted
by law the benefit of any rule of Law or any legal decision that would require
that in cases of uncertainty, the language of a contract should be interpreted
most strongly against the party who drafted such language.

 

35



--------------------------------------------------------------------------------

SECTION 11.16. Power of Attorney. Each Limited Partner, by its execution hereof,
hereby makes, constitutes and appoints the General Partner as its true and
lawful agent and attorney in fact, with full power of substitution and full
power and authority in its name, place and stead, to make, execute, sign,
acknowledge, swear to, record and file (a) this Agreement and any amendment to
this Agreement that has been adopted as herein provided; (b) the original
certificate of limited partnership of the Partnership and all amendments thereto
required or permitted by law or the provisions of this Agreement; (c) all
certificates and other instruments (including consents and ratifications which
the Limited Partners have agreed to provide upon a matter receiving the agreed
support of Limited Partners) deemed advisable by the General Partner to carry
out the provisions of this Agreement (including the provisions of Section 8.05)
and Law or to permit the Partnership to become or to continue as a limited
partnership or partnership wherein the Limited Partners have limited liability
in each jurisdiction where the Partnership may be doing business; (d) all
instruments that the General Partner deems appropriate to reflect a change or
modification of this Agreement or the Partnership in accordance with this
Agreement, including, without limitation, the admission of additional Limited
Partners or substituted Limited Partners pursuant to the provisions of this
Agreement; (e) all conveyances and other instruments or papers deemed advisable
by the General Partner to effect the liquidation and termination of the
Partnership; and (f) all fictitious or assumed name certificates required or
permitted (in light of the Partnership’s activities) to be filed on behalf of
the Partnership.

SECTION 11.17. Letter Agreements; Schedules. The General Partner may, or may
cause the Partnership to, without the approval of any Limited Partner or other
Person, enter into separate letter agreements with individual Limited Partners
with respect to any matter, in each case on terms and conditions not
inconsistent with this Agreement, which have the effect of establishing rights
under, or supplementing the terms of, this Agreement. The General Partner may
from time to time execute and deliver to the Limited Partners schedules which
set forth information contained in the books and records of the Partnership and
any other matters deemed appropriate by the General Partner. Such schedules
shall be for information purposes only and shall not be deemed to be part of
this Agreement for any purpose whatsoever.

SECTION 11.18. Partnership Status. The parties intend to treat the Partnership
as a partnership for U.S. federal income tax purposes.

[Remainder of Page Intentionally Left Blank]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.

 

BLACKSTONE HOLDINGS III GP L.P.

By: Blackstone Holdings III GP Management L.L.C.,

its general partner

By: The Blackstone Group L.P., its sole member By: Blackstone Group Management
L.L.C., its general partner By:   /s/ Robert L. Friedman   Name: Robert L.
Friedman   Title: Authorized Person LIMITED PARTNERS All Limited Partners whose
names are listed in the books and records of the Partnership, pursuant to
Section 11.16 of this Agreement. By: Blackstone Holdings III GP L.P. By:
Blackstone Holdings III GP Management L.L.C., its general partner By: The
Blackstone Group L.P., its sole member By: Blackstone Group Management L.L.C.,
its general partner By:   /s/ Robert L. Friedman   Name: Robert L. Friedman  
Title: Authorized Person